(JS, q31 -Dl-1
                                                                  RECEIVED IN
                                    May 12, 2015           COURT OF CRIMINAL APPEALS

Abel Acosta, Clerk                                                MAY 15 2015
Court of Criminal Appeals of Texas
P.O. Box 12308 Capitol St~tion
Austin, Texas 78711                                           ·Abel Acosta, Clerk

Re:   "MOTION TO VACATE JUDGMENT" Tr. tt. No.      CR-24~500-B;   WR-65,937-d4


Dear Clerk,

      On 05/12/2015 I received this Court's Denial of my Pro Se Motion To

Vacate Judgment without written order. I fully understand this Court's

case load, however, I feel that I presented .sufficient evidence        supporting

my claim that: my original 11.07 petition was unjustly denied and the tri~l

court clearly mislead this Court by stating that it based its decision on an

affidavit it never seen and did not even attempt to address claims that

would surely warrant ,the:.:relief.:sought.

      Would you please be so kind and tell me why this Court felt that my

motion shotild be denied when the factual evidence in support is clear, solid

and undisputable.

      Thank you for your courtesy and cooperation in this matter and I am

looking forward to your response.




                                              ·c;;=z~~~
                                                CHARLES ELVIS R~~~
                                                TDCJ-CID ND •. CR-25,500-B
                                                ELLIS UNIT
                                                1697 FM 980
                                                HUNTSVILLE, TEXAS 77343